Citation Nr: 0028521	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1978 to December 
1979 and September 1990 to January 1991.  The veteran has 
also served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and February 1998 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran canceled her scheduled June 1999 Travel Board 
hearing.  Therefore, the Board will proceed to address the 
issues on appeal in the decision below.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
dysthymia and PTSD are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
dysthymia and PTSD are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for a personality 
disorder is denied for lack of entitlement under the law upon 
which relief may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for entitlement to 
service connection for dysthymia and PTSD, the legal question 
to be answered initially is whether she has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If a claim is not well grounded, the appeal must 
fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).



Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Regulation 38 C.F.R. § 3.304(f) (1999) provides that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation because it is not a disease 
or injury.  38 C.F.R. § 3.303(c).  A personality disorder is 
not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 4.9 (1999).

The veteran contends that she developed dysthymia, PTSD, and 
a personality disorder as a result of being sexually 
assaulted on several occasions during her first tour of 
service from 1978 to 1979.  She does not contend that she 
developed these disorders during any subsequent military 
service.

In this regard, the veteran's active duty service medical 
records from her first tour of duty show no diagnosis of 
dysthymia or PTSD.  Furthermore, her subsequent reserve 
service medical records are negative for dysthymia or PTSD.

While the post-service VA outpatient treatment records reveal 
that the veteran was first diagnosed with dysthymia in 
January 1993, there is no competent medical evidence linking 
the dysthymia to the veteran's active duty service.  For 
example, in December 1997, a VA clinical psychologist noted 
that the veteran's significant depressive disorder may have 
been associated with past trauma.  This evidence, however, is 
insufficient to well ground the claim because the VA clinical 
psychiatrist's statement, expressed as "may or may not," is 
"speculative" and, thus, insufficient to well ground the 
appellant's claim.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In other words, the VA clinical psychiatrist did not 
specifically link the dysthymia to past trauma in service.  
As the veteran has submitted no medical evidence showing that 
her currently diagnosed dysthymia is due to service, the 
third prong of Caluza is not satisfied with respect to this 
claim.  The third prong of Caluza requires competent evidence 
of a nexus between the inservice injury or disease and the 
current disability.  

Moreover, according to the record, the veteran has not been 
clearly diagnosed with PTSD.  For example, the same VA 
clinical psychologist also noted in the December 1997 
examination report that the veteran had some symptoms 
consistent with a diagnosis of PTSD.  Nevertheless, the VA 
clinical psychologist did not specifically diagnose the 
veteran with PTSD.  Likewise, a VA examiner in January 1998 
diagnosed the veteran with PTSD traits.  Thus, these medical 
opinions do not establish clear diagnoses of PTSD.  38 C.F.R. 
§ 3.304(f).  Accordingly, without a diagnosis of a current 
disability, the first prong of Caluza has not been met.  

Without competent evidence of a current disability that is 
linked by competent evidence to service in either case, the 
Board must find that these claims are not well grounded, and 
they must be denied.

The veteran has also claimed entitlement to service 
connection for a personality disorder.  A personality 
disorder is developmental or congenital in origin and cannot, 
as a matter of regulation, be service connected.  Therefore, 
as a matter of regulation, any claim for service connection 
for a personality disorder must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the veteran's 
testimony and contentions that she developed the disorders on 
appeal as a result of service.  The Board notes, however, 
that while she is certainly capable of asserting these 
contentions, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Since the 
service medical records do not show the veteran had dysthymia 
or PTSD and the appellant has submitted no medical opinion or 
other competent evidence to support her claims that these 
disorders are related to her period of service, the Board 
finds that she has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claims are well grounded.  
38 U.S.C.A. § 5107.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disabilities.   Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Entitlement to service connection for dysthymia and PTSD is 
denied.

Entitlement to service connection for a personality disorder 
is dismissed. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

